Citation Nr: 0602198	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-28 555	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for pancreatitis.

5.  Entitlement to a compensable initial rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active military service from October 1981 to 
January 2002.  He served in Southwest Asia from August 29, 
1990, to March 22, 1991.  He received the Southwest Asia 
Service Medal with three bronze service stars.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that in pertinent part denied the veteran's claim 
seeking entitlement to service connection for PTSD, left 
shoulder disorder, a skin rash, and pancreatitis.  The rating 
decision also granted service connection for hemorrhoids and 
assigned a noncompensable initial rating.  

Service connection for PTSD, pancreatitis, left shoulder 
disorder, and an initial (compensable) rating for hemorrhoids 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Competent medical evidence reflects that a chronic skin 
rash began during active military service. 

3.  The veteran's hemorrhoids are manifested by mild or 
moderate internal or external hemorrhoids.  

4.  Large, thrombotic, irreducible, hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences 
are not shown; neither shown is persistent bleeding with 
anemia or fissures.


CONCLUSIONS OF LAW

1.  A chronic skin rash was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for an initial compensable schedular rating 
for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided a rating decision and a statement of the case 
(SOC).  VA sent a VCAA notice letter in March 2002.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claims.  The veteran was informed of what 
evidence is needed to substantiate the claims.  The VCAA 
letter also indicated what evidence the veteran was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  A VA 
examination report is associated with the claims file.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A(b)-(d) (West 2002).

VA provided required VCAA notice prior to the initial adverse 
decision as recommended in Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  In Short Bear v. Nicholson, 19 Vet. 
App. 341, (2005), the United States Court of Appeals for 
Veterans Claims (Court) determined that only VA's failure to 
point out what evidence is needed to substantiate the claim 
would be unfairly prejudicial to the veteran. 

In reference to an initial compensable rating for 
hemorrhoids, the AOJ decision that is the basis of the appeal 
was for service connection for hemorrhoids, and was favorably 
decided after VCAA notice provided by letter dated in March 
2002.  The issue of the evaluation assigned is a 
"downstream" issue.  The Board notes that the VA General 
Counsel has held that the notice and duty to assist 
provisions of the VCAA are not applicable to claims for 
higher initial ratings, where VCAA notice has already been 
provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").

Background 

A December 1984 service medical record (SMR) reflects that a 
thrombosed hemorrhoid was opened and clots were removed.  An 
October 1986 SMR reflects a complaint of a rash on the back 
of the neck and behind the ears.  The assessment was simply 
slight rash of unknown origin.  An August 1987 SMR reflects a 
rash spreading from the shoulders.  The assessment was 
psoriasis or seborrhea or papular rash of unknown etiology.  
A January 1995 SMR notes a rash around the neck area.  The 
rash reportedly appeared for 2 1/2 to 3 months and then 
disappeared for 2 to 2 1/2 months.  It appeared to be unrelated 
to any allergy.  

There is no separation examination report of record; however, 
the veteran submitted his original claim for service 
connection in February 2002, only two weeks after discharge, 
claiming service connection for hemorrhoids and for a skin 
rash, among other disabilities.  

The veteran underwent a VA referral compensation examination 
in April 2002.  The physician reviewed the veteran's 
complaints of intermittent and recurring rashes of the neck 
area.  The physician noted nodules of the skin on the back 
and on the face.  The diagnosis was chronic rash.

During the examination, the veteran reported pain during 
defecation, which he attributed to hemorrhoids.  He denied 
incontinence or history of thrombosis of his hemorrhoids, but 
claimed that the hemorrhoids bled occasionally.  The 
physician found one reducible hemorrhoid with no bleeding or 
thrombosis.  

In August 2002, the RO granted service connection for 
hemorrhoids and assigned a noncompensable evaluation 
effective from February 1, 2002, under Diagnostic Code 7336.  
The RO denied service connection for a skin rash.

Service Connection

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Where a condition is not shown to be chronic, then continuity 
of symptomatology is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Although the RO denied entitlement to service connection for 
a skin rash on the basis that no chronic skin disorder is 
shown, the April 2002 VA compensation examination report 
clearly reflects a chronic skin rash.  Because the 
examination was given shortly after the veteran's discharge 
from active military service and because his SMRs reflect 
treatment for similar skin rashes, no further nexus opinion 
appears to be necessary.  There is no medical evidence that 
tends to attribute the skin rash to any intercurrent cause.  
After weighing all the medical evidence, the Board finds that 
it favors service connection for a chronic skin rash.  

Initial Rating for Hemorrhoids 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board considers the initial rating from 
the initial effective date forward rather than treating the 
claim as one for an increased rating.  Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

Hemorrhoids have been rated noncompensably disabling for the 
entire appeal period under Diagnostic Code 7336.  Under 
Diagnostic Code 7336, mild or moderate internal or external 
hemorrhoids warrant a noncompensable rating.  Where external 
or internal hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue evidencing frequent 
recurrences, a 10 percent rating is warranted.  Where 
external or internal hemorrhoids persistently bleed and cause 
anemia, or where there are fissures, a 20 percent rating, the 
maximum offered under Diagnostic Code 7336, is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).  

The veteran's hemorrhoids are manifested by mild or moderate 
internal or external hemorrhoids.  Large, thrombotic, 
irreducible, hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences are not shown.  Neither shown 
is persistent bleeding with anemia or fissures. 

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular 10 percent rating under Diagnostic Code 7336 are 
not more nearly approximated.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a compensable schedular disability rating for hemorrhoids 
is therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, hemorrhoids have not been shown, or alleged, to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for a skin rash is granted.  

An initial compensable rating for hemorrhoids is denied. 


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005).  

With respect to service connection for PTSD, while a 
diagnosis of PTSD has not been given, the claims file 
reflects that the veteran has not been offered a VA 
compensation examination to determine whether PTSD or other 
nervous disorder exists, and if so, whether it is related to 
active military service.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  The claims file reflects that the veteran 
served as a battle tank crew member in the liberation of 
Kuwait.  Thus, he might be a combat veteran.  His claimed 
stressors involve viewing war dead and surviving mine fields.  

Regarding the issue of service connection for a left shoulder 
disorder, the April 2002 VA compensation examination report 
rules out any left shoulder pathology; however, because of 
this, VA must consider whether any left shoulder joint pain 
that has existed for 6 months or more, which has become 
manifested to a degree of 10 percent or more prior to 
December 31, 2006, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis, should be service-connected as an undiagnosed 
illness.

With respect to entitlement to service connection for 
pancreatitis, the veteran has reported abdominal pain that he 
attributes to pancreatitis.  The VA examiner found no current 
pancreatitis.  Because of this, VA must consider whether any 
abdominal pain or other gastrointestinal sign or symptom that 
has existed for 6 months or more, which has become manifested 
to a degree of 10 percent or more prior to December 31, 2006, 
and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  If so, 
service connection as an undiagnosed illness is warranted.

Moreover, with respect to service connection for 
pancreatitis, the veteran submitted a Henry Medical Center 
treatment report, purportedly performed in March 2002.  The 
July 2003 statement of the case does not reflect 
consideration of this evidence and the veteran did not waive 
his right to have the RO consider this evidence prior to 
Board review.  Thus, a REMAND is necessary. 

To assist the veteran in the development of his claims, this 
case is REMANDED for the following:

1.  The VA should contact the veteran and 
request that he provide information as to 
the dates of any treatment received for 
his claim PTSD, left shoulder disorder 
and pancreatitis since April 2002, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, VA should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2005).

2.  Regarding the  PTSD claim, the RO 
should inform the veteran that if PTSD is 
shown, VA will attempt to verify his 
claimed stressors through official 
records.  He should be invited to submit 
any additional evidence, including any 
lay witness statement of service 
comrades, which might corroborate his 
PTSD diagnosis, his claimed stressors, or 
evidence of participation in combat.  The 
RO should request that he provide any 
additional information regarding his 
reported stressors.  To the extent 
possible, this information should include 
the approximate month of any claimed 
stressful event.  Inform him that 
although it might be stressful to recall 
such details, any additional information 
could help his appeal.  

3.  The veteran should be scheduled for 
an examination, by an appropriate 
specialist, to determine the nature and 
etiology of any mental disorder, 
including PTSD.  The claims file should 
be made available to the examiner for 
review prior to the examination and the 
examiner should note that review in the 
report.  The examiner is asked offer a 
diagnosis of any mental disorder found 
and address whether the disorder was 
incurred in active service.  

4.   The RO must develop the left 
shoulder and pancreatitis claims on the 
basis of undiagnosed illness.  Return the 
claims file to the physician who 
performed the April 2002 VA compensation 
examination.  Ask the physician to review 
the claims file and offer an addendum 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that any left shoulder joint 
pain and/or any gastrointestinal 
disturbance or abdominal pain cannot be 
attributed to any known clinical 
diagnosis.  

The physician or physicians should offer 
a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  If the physician who 
performed the April 2002 examination is 
not available, a qualified substitute may 
be used.  The veteran may be re-examined 
if necessary.  

5.  If a diagnosis of PTSD related to 
active service is offered, the RO should 
determine whether the veteran is a combat 
veteran.  If no claimed stressor is 
combat-related, then to the extent 
possible, the RO should prepare a summary 
of the stressors.  This summary and any 
additional information should be sent to 
the U. S. Army and Joint Services Records 
Research Center (JSRRC).  Ask JSRRC to 
provide any information that might 
corroborate the alleged stressors, 
including morning reports, after-action 
reports, lessons learned, unit historical 
records, records of enemy attacks, 
casualties, and decorations awarded from 
August 1990 through March 1991.  

6.  After the above are accomplished and 
following a response from JSRRC, the RO 
should then readjudicate the issues.  In 
the event that any action taken remains 
adverse to the veteran, he should be 
provided with a supplemental statement of 
the case and an opportunity to respond.  
The supplemental statement of the case 
should consider all evidence of record.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition in this matter.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


